Case: 19-41283   Doc# 79   Filed: 07/22/19   Entered: 07/22/19 21:52:09   Page 1 of 31
                                                               STATEMENT OF OPERATIONS
                                                                  (General Business Case)
                                                                   For the Month Ended             06/30/19


                      Current Month
                                                                                                                        Cumulative            Next Month
     Actual               Forecast             Variance                                                                (Case to Date)          Forecast
                                                                      Revenues:
       $254,988              $300,000              ($45,012)      1    Gross Sales                                            $254,988            $250,000
                                                         $0       2    less: Sales Returns & Allowances
       $254,988              $300,000              ($45,012)      3    Net Sales                                              $254,988            $250,000
        $84,206              $163,000               $78,794       4    less: Cost of Goods Sold       (Schedule 'B')           $84,206             $85,000
       $170,782              $137,000               $33,782       5    Gross Profit                                           $170,782            $165,000
            $24                    $0                   $24       6    Interest                                                    $24                 $24
                                                         $0       7    Other Income:
                                                         $0       8
                                                         $0       9

       $170,806              $137,000               $33,806      10      Total Revenues                                       $170,806            $165,024

                                                                      Expenses:
        $17,045               $50,000               $32,955      11    Compensation to Owner(s)/Officer(s)                     $17,045             $52,000
        $52,000               $20,000              ($32,000)     12    Salaries                                                $52,000             $18,000
             $0                                          $0      13    Commissions                                                  $0
             $0                                          $0      14    Contract Labor                                               $0
                                                                       Rent/Lease:
        $11,194               $12,000                  $806      15       Personal Property                                    $11,194             $12,000
                                                         $0      16       Real Property                                             $0
                                                         $0      17    Insurance                                                    $0
                                                         $0      18    Management Fees                                              $0
                                                         $0      19    Depreciation                                                 $0
                                                                       Taxes:
                                                         $0      20       Employer Payroll Taxes                                    $0
                                                         $0      21       Real Property Taxes                                       $0
                                                         $0      22       Other Taxes                                               $0
        $20,381               $25,000                $4,619      23    Other Selling                                           $20,381             $20,000
         $2,908                $5,000                $2,092      24    Other Administrative                                     $2,908              $4,000
                                                         $0      25    Interest                                                     $0
                              $10,000               $10,000      26    Other Expenses: Professional fees                            $0             $20,000
                                                         $0      27   Bankruptcy legal fees
                                                         $0      28
        $40,000               $50,000               $10,000      29 Keller Fees                                                $40,000             $25,000
                                                         $0      30
                                                         $0      31
                                                         $0      32
                                                         $0      33
                                                         $0      34

       $143,528              $172,000               $28,472      35      Total Expenses                                       $143,528            $151,000

        $27,278              ($35,000)              $62,278      36 Subtotal                                                   $27,278             $14,024

                                                                    Reorganization Items:
              $0                     $0                   $0     37 Professional Fees                                               $0
                                                          $0     38 Provisions for Rejected Executory Contracts                     $0
                                                          $0     39 Interest Earned on Accumulated Cash from                        $0
                                                                     Resulting Chp 11 Case                                          $0
                                                          $0     40 Gain or (Loss) from Sale of Equipment                           $0
                                                          $0     41 U.S. Trustee Quarterly Fees                                     $0
                                                          $0     42                                                                 $0

              $0                     $0                   $0     43       Total Reorganization Items                                $0                  $0

        $27,278              ($35,000)              $62,278      44 Net Profit (Loss) Before Federal & State Taxes             $27,278             $14,024
             $0                                          $0      45 Federal & State Income Taxes

        $27,278              ($35,000)              $62,278      46 Net Profit (Loss)                                          $27,278             $14,024

Attach an Explanation of Variance to Statement of Operations (For variances greater than +/- 10% only):

              Case: 19-41283                 Doc# 79            Filed: 07/22/19              Entered: 07/22/19 21:52:09                 Page 2 of  31
                                                                                                                                               Revised 1/1/98
                                                        BALANCE SHEET
                                                      (General Business Case)
                                                     For the Month Ended


     Assets
                                                                                From Schedules                  Market Value
         Current Assets

 1            Cash and cash equivalents - unrestricted                                                                    $577,067
 2            Cash and cash equivalents - restricted                                                                            $0
 3            Accounts receivable (net)                                                 A                                 $418,472
 4            Inventory                                                                 B                                       $0
 5            Prepaid expenses
 6            Professional retainers
 7            Other:
 8

 9                    Total Current Assets                                                                                $995,539

         Property and Equipment (Market Value)

10            Real property                                                             C                                        $0
11            Machinery and equipment                                                   D                                        $0
12            Furniture and fixtures                                                    D                                        $0
13            Office equipment                                                          D                                        $0
14            Leasehold improvements                                                    D                                        $0
15            Vehicles                                                                  D                                        $0
16            Other:                                                                    D
17                                                                                      D
18                                                                                      D
19                                                                                      D
20                                                                                      D

21                    Total Property and Equipment                                                                                $0

         Other Assets

22            Loans to shareholders
23            Loans to affiliates
24
25            Rent deposit                                                                                                  $20,542
26
27
28                    Total Other Assets                                                                                    $20,542

29                    Total Assets                                                                                       $1,016,081

     NOTE:
              Indicate the method used to estimate the market value of assets (e.g., appraisals; familiarity with comparable market
              prices, etc.) and the date the value was determined.




       Case: 19-41283          Doc# 79        Filed: 07/22/19        Entered: 07/22/19 21:52:09               Page 3Revised
                                                                                                                      of 31 1/1/98
                                                    Liabilities and Equity
                                                    (General Business Case)


     Liabilities From Schedules

          Post-Petition

               Current Liabilities

30                      Salaries and wages                                                                        $59,897
31                      Payroll taxes                                                                                  $0
32                      Real and personal property taxes                                                               $0
33                      Income taxes                                                                                   $0
34                      Sales taxes                                                                                    $0
35                      Notes payable (short term)                                                                     $0
36                      Accounts payable (trade)                                         A                       $771,919
37                      Real property lease arrearage                                                                  $0
38                      Personal property lease arrearage                                                              $0
39                      Accrued professional fees                                                                      $0
40                      Current portion of long-term post-petition debt (due within 12 months)                         $0
41                      Other:
42
43

44                      Total Current Liabilities                                                                $831,816

45             Long-Term Post-Petition Debt, Net of Current Portion

46                      Total Post-Petition Liabilities                                                          $831,816

          Pre-Petition Liabilities (allowed amount)

47                      Secured claims                                                   F                              $0
48                      Priority unsecured claims                                        F                              $0
49                      General unsecured claims                                         F                              $0

50                      Total Pre-Petition Liabilities                                                                  $0

51                      Total Liabilities                                                                        $831,816

     Equity (Deficit)

52             Retained Earnings/(Deficit) at time of filing                                                  ($6,653,850)
53             Capital Stock                                                                                         $200
54             Additional paid-in capital                                                                      $6,810,639
55             Cumulative profit/(loss) since filing of case                                                      $27,276
56             Post-petition contributions/(distributions) or (draws)                                                  $0
57
58             Market value adjustment

59                      Total Equity (Deficit)                                                                   $184,265

60   Total Liabilities and Equity (Deficit)                                                                    $1,016,081




        Case: 19-41283           Doc# 79         Filed: 07/22/19        Entered: 07/22/19 21:52:09   Page 4Revised
                                                                                                             of 31 1/1/98
                                             SCHEDULES TO THE BALANCE SHEET
                                                             (General Business Case)

                                                                   Schedule A
                                                    Accounts Receivable and (Net) Payable

                                                                            Accounts Receivable       Accounts Payable             Past Due
Receivables and Payables Agings                                            [Pre and Post Petition]     [Post Petition]        Post Petition Debt
  0 -30 Days                                                                             $418,472             $771,919
  31-60 Days
  61-90 Days                                                                                                                           $640,027
  91+ Days
  Total accounts receivable/payable                                                       $418,472              $771,919
  Allowance for doubtful accounts                                                               $0
  Accounts receivable (net)                                                               $418,472


                                                                   Schedule B
                                                           Inventory/Cost of Goods Sold

Types and Amount of Inventory(ies)                                        Cost of Goods Sold
                                              Inventory(ies)
                                                Balance at
                                              End of Month                Inventory Beginning of Month                                             0
                                                                          Add -
   Retail/Restaurants -                                                    Net purchase                                                      $0
    Product for resale                                            $0       Direct labor                                                      $0
                                                                           Manufacturing overhead                                            $0
   Distribution -                                                          Freight in                                                        $0
    Products for resale                                           $0       Other:                                                       $74,013
                                                                          Freight, cdn, customer service, cdn
   Manufacturer -
    Raw Materials                                                 $0
    Work-in-progress                                              $0      Less -
    Finished goods                                                $0       Inventory End of Month                                             $0
                                                                           Shrinkage                                                          $0
   Other - Explain                                                         Personal Use                                                       $0

                                                                          Cost of Goods Sold                                            $74,013
      TOTAL                                                       $0

   Method of Inventory Control                                            Inventory Valuation Methods
   Do you have a functioning perpetual inventory system?                  Indicate by a checkmark method of inventory used.
              Yes           No xxx
   How often do you take a complete physical inventory?                   Valuation methods -
                                                                            FIFO cost
    Weekly                                                                  LIFO cost
    Monthly                                                                 Lower of cost or market
    Quarterly                                                               Retail method
    Semi-annually                                                           Other
    Annually                                                                  Explain
Date of last physical inventory was                                       Inventory valued at zero per GAAP as company in bankruptcy
                                                                          thus reducing the consumer wanting to purchase the product
Date of next physical inventory is




            Case: 19-41283            Doc# 79       Filed: 07/22/19         Entered: 07/22/19 21:52:09               Page 5Revised
                                                                                                                            of 31  1/1/98
                                                   Schedule C
                                                  Real Property

Description                                                                  Cost                Market Value
                                                                                    $0                          $0
                                                                                    $0                          $0
                                                                                    $0                          $0
                                                                                    $0                          $0
                                                                                    $0                          $0
                                                                                    $0                          $0
     Total                                                                          $0                          $0



                                                   Schedule D
                                             Other Depreciable Assets

Description                                                                  Cost                Market Value
Machinery & Equipment -
                                                                                    $0                          $0
                                                                                    $0                          $0
                                                                                    $0                          $0
                                                                                    $0                          $0
     Total                                                                          $0                          $0

Furniture & Fixtures -
                                                                                    $0                          $0
                                                                                    $0                          $0
                                                                                    $0                          $0
                                                                                    $0                          $0
     Total                                                                          $0                          $0

Office Equipment -
                                                                                    $0                          $0
                                                                                    $0                          $0
                                                                                    $0                          $0
     Total                                                                          $0                          $0

Leasehold Improvements -
                                                                                    $0                          $0
                                                                                    $0                          $0
                                                                                    $0                          $0
                                                                                    $0                          $0
     Total                                                                          $0                          $0

Vehicles -
                                                                                    $0                          $0
                                                                                    $0                          $0
                                                                                    $0                          $0
                                                                                    $0                          $0
     Total                                                                          $0                          $0




              Case: 19-41283   Doc# 79   Filed: 07/22/19   Entered: 07/22/19 21:52:09    Page 6Revised
                                                                                                 of 31 1/1/98
                                                               Schedule E
                                                      Aging of Post-Petition Taxes
                                              (As of End of the Current Reporting Period)

Taxes Payable                                      0-30 Days           31-60 Days         61-90 Days         91+ Days              Total
Federal
      Income Tax Withholding                                  $0                   $0                $0               $0                   $0
      FICA - Employee                                         $0                   $0                $0               $0                   $0
      FICA - Employer                                         $0                   $0                $0               $0                   $0
      Unemployment (FUTA)                                     $0                   $0                $0               $0                   $0
      Income                                                  $0                   $0                $0               $0                   $0
      Other (Attach List)                                     $0                   $0                $0               $0                   $0
Total Federal Taxes                                           $0                   $0                $0               $0                   $0
State and Local
      Income Tax Withholding                                  $0                   $0                $0               $0                   $0
      Unemployment (UT)                                       $0                   $0                $0               $0                   $0
      Disability Insurance (DI)                               $0                   $0                $0               $0                   $0
      Empl. Training Tax (ETT)                                $0                   $0                $0               $0                   $0
      Sales                                                   $0                   $0                $0               $0                   $0
      Excise                                                  $0                   $0                $0               $0                   $0
      Real property                                           $0                   $0                $0               $0                   $0
      Personal property                                       $0                   $0                $0               $0                   $0
      Income                                                  $0                   $0                $0               $0                   $0
      Other (Attach List)                                     $0                   $0                $0               $0                   $0
Total State & Local Taxes                                     $0                   $0                $0               $0                   $0
Total Taxes                                                   $0                   $0                $0               $0                   $0



                                                               Schedule F
                                                          Pre-Petition Liabilities

                                                                                           Claimed          Allowed
List Total Claims For Each Classification -                                                Amount          Amount (b)
      Secured claims (a)                                                                            $0              $0
      Priority claims other than taxes                                                              $0              $0
      Priority tax claims                                                                           $0              $0
      General unsecured claims                                                              $5,206,550      $5,206,550

      (a)   List total amount of claims even it under secured.
      (b)   Estimated amount of claim to be allowed after compromise or litigation. As an example, you are a defendant in a lawsuit
            alleging damage of $10,000,000 and a proof of claim is filed in that amount. You believe that you can settle the case for a
            claim of $3,000,000. For Schedule F reporting purposes you should list $10,000,000 as the Claimed Amount and
            $3,000,000 as the Allowed Amount.
                                                               Schedule G
                                                      Rental Income Information
                                                Not applicable to General Business Cases

                                                               Schedule H
                                             Recapitulation of Funds Held at End of Month

                                                   Account 1           Account 2          Account 3        Account 4
Bank                                            Chase - All         Paypal              BlueSnap          Comerica
Account Type                                    checking/Saving     Deposit             Deposit           Checking
Account No.                                     Various                                                   Various
Account Purpose                                 General             Payments            Payments          General
Balance, End of Month                                 $424,577                 $6,231        $144,857           $1,402
Total Funds on Hand for all Accounts                  $577,067

Attach copies of the month end bank statement(s), reconciliation(s), and the check register(s) to the Monthly Operating Report.

            Case: 19-41283             Doc# 79        Filed: 07/22/19           Entered: 07/22/19 21:52:09                 Page 7Revised
                                                                                                                                  of 31  1/1/98
                                  STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS
                                                Increase/(Decrease) in Cash and Cash Equivalents
                                                      For the Month Ended     06/30/19

                                                                                                Actual                      Cumulative
                                                                                             Current Month                 (Case to Date)
     Cash Receipts
1          Rent/Leases Collected                                                                          $0                            $0
2          Cash Received from Sales                                                                 $258,716                      $258,716
3          Interest Received                                                                             $24                           $24
4          Borrowings                                                                                     $0                            $0
5          Funds from Shareholders, Partners, or Other Insiders                                           $0                            $0
6          Capital Contributions                                                                          $0                            $0
7                                                                                                                                       $0
8                                                                                                                                       $0
9                                                                                                                                       $0
10                                                                                                                                      $0
11                                                                                                                                      $0

12               Total Cash Receipts                                                                $258,740                      $258,740

     Cash Disbursements
13         Payments for Inventory                                                                           0                              0
14         Selling                                                                                   $20,381                           20381
15         Administrative                                                                             $2,908                            2908
16         Capital Expenditures                                                                           $0                               0
17         Principal Payments on Debt                                                                     $0                               0
18         Interest Paid                                                                                  $0                               0
           Rent/Lease:                                                                                                                     0
19               Personal Property                                                                   $11,194                           11194
20               Real Property                                                                                                             0
           Amount Paid to Owner(s)/Officer(s)                                                                                              0
21               Salaries                                                                            $52,000                           52000
22               Draws                                                                                    $0                               0
23               Commissions/Royalties                                                                    $0                               0
24               Expense Reimbursements                                                                   $0                               0
25               Other                                                                                    $0                               0
26         Salaries/Commissions (less employee withholding)                                          $17,045                           17045
27         Management Fees                                                                                $0                               0
           Taxes:                                                                                                                          0
28               Employee Withholding                                                                     $0                               0
29               Employer Payroll Taxes                                                                   $0                               0
30               Real Property Taxes                                                                      $0                               0
31               Other Taxes                                                                              $0                               0
32         Other Cash Outflows:                                                                           $0                               0
33               Vendors related to product delivery and performance                                 $43,013                           43013
34                includes shipping, CDN, other                                                                                            0
35               Research and development costs                                                      $31,000                           31000
36                                                                                                                                         0
37                                                                                                                                         0

38               Total Cash Disbursements:                                                          $177,541                      $177,541

39 Net Increase (Decrease) in Cash                                                                   $81,199                       $81,199

40 Cash Balance, Beginning of Period                                                                $495,868                      $495,868

41 Cash Balance, End of Period                                                                      $577,067                      $577,067

             Case: 19-41283            Doc# 79       Filed: 07/22/19        Entered: 07/22/19 21:52:09          Page 8Revised
                                                                                                                       of 31  1/1/98
                                                            STATEMENT OF CASH FLOWS
                                                (Optional) Increase/(Decrease) in Cash and Cash Equivalents
                                                                    For the Month Ended 06/30/19

                                                                                                            Actual             Cumulative
     Cash Flows From Operating Activities                                                                Current Month        (Case to Date)
1         Cash Received from Sales                                                                              $258,716               $258,716
2         Rent/Leases Collected                                                                                       $0                     $0
3         Interest Received                                                                                          $24                    $24
4         Cash Paid to Suppliers                                                                                 $74,013                $74,013
5         Cash Paid for Selling Expenses                                                                         $20,381                $20,381
6         Cash Paid for Administrative Expenses                                                                   $2,908                 $2,908
          Cash Paid for Rents/Leases:                                                                                                        $0
7              Personal Property                                                                                 $11,194                $11,194
8              Real Property                                                                                          $0                     $0
9         Cash Paid for Interest                                                                                      $0                     $0
10        Cash Paid for Net Payroll and Benefits                                                                 $17,045                $17,045
          Cash Paid to Owner(s)/Officer(s)                                                                                                   $0
11             Salaries                                                                                          $52,000                $52,000
12             Draws                                                                                                  $0                     $0
13             Commissions/Royalties                                                                                  $0                     $0
14             Expense Reimbursements                                                                                 $0                     $0
15             Other                                                                                                  $0                     $0
          Cash Paid for Taxes Paid/Deposited to Tax Acct.                                                                                    $0
16             Employer Payroll Tax                                                                                      $0                  $0
17             Employee Withholdings                                                                                     $0                  $0
18             Real Property Taxes                                                                                       $0                  $0
19             Other Taxes                                                                                               $0                  $0
20        Cash Paid for General Expenses                                                                                                     $0
21                                                                                                                                           $0
22                                                                                                                                           $0
23                                                                                                                                           $0
24                                                                                                                                           $0
25                                                                                                                                           $0
26                                                                                                                                           $0

27            Net Cash Provided (Used) by Operating Activities before Reorganization Items                       $81,199                 $81,199

     Cash Flows From Reorganization Items

28        Interest Received on Cash Accumulated Due to Chp 11 Case                                                                             $0
29        Professional Fees Paid for Services in Connection with Chp 11 Case                                             $0                    $0
30        U.S. Trustee Quarterly Fees                                                                                    $0                    $0
31                                                                                                                                             $0

32            Net Cash Provided (Used) by Reorganization Items                                                           $0                    $0

33 Net Cash Provided (Used) for Operating Activities and Reorganization Items                                    $81,199                 $81,199

     Cash Flows From Investing Activities

34        Capital Expenditures                                                                                                                 $0
35        Proceeds from Sales of Capital Goods due to Chp 11 Case                                                                              $0
36                                                                                                                                             $0

37            Net Cash Provided (Used) by Investing Activities                                                           $0                    $0

     Cash Flows From Financing Activities
38        Net Borrowings (Except Insiders)                                                                                                     $0
39        Net Borrowings from Shareholders, Partners, or Other Insiders                                                                        $0
40        Capital Contributions                                                                                                                $0
41        Principal Payments                                                                                                                   $0
42                                                                                                                                             $0

43            Net Cash Provided (Used) by Financing Activities                                                           $0                    $0

44 Net Increase (Decrease) in Cash and Cash Equivalents                                                          $81,199                 $81,199

45 Cash and Cash Equivalents at Beginning of Month                                                              $495,868               $495,868

46 Cash and Cash Equivalents at End of Month                                                                    $577,067               $577,067


               Case: 19-41283                Doc# 79           Filed: 07/22/19          Entered: 07/22/19 21:52:09             Page 9 of  31
                                                                                                                                      Revised 1/1/98
9:56 AM                                                                                               Jadoo TV, Inc.
07/16/19
Accrual Basis                                                                                        Balance Sheet
                                                                                                     As of June 30, 2019




                                                  Jun 30, 19      May 31, 19

ASSETS
    Current Assets
         Checking/Savings
                Chase - Canada                          811.46          771.46
                BlueSnap                            144,857.64       96,426.64
                PTIL cash                             3,506.00        2,506.00        1,000.00
                Paypal - JadooTV                      6,231.60        4,722.08
                Chase checking 88142                 65,211.05       34,589.66
                Chase - Advertising 1820                 18.74            0.73
                Chase - APAC 2560                        38.66           38.66
                Chase - Europe 3030                      58.33           58.33
                Chase - Payroll 8280                  4,876.94        5,722.08
                Chase - Savings 0780                350,054.45      350,030.82
                Comerica - checking 05062               700.64          500.64
                Comerica - savings 80396                701.67          501.67
         Total Checking/Savings                     577,067.18      495,868.77       81,198.41    change in cash
         Accounts Receivable
                Accounts Receivable                 343,748.51      335,036.51      418,471.82 total june
         Total Accounts Receivable                  343,748.51      335,036.51      421,759.82 total may
         Other Current Assets                                                        (3,288.00) change
                AR from Ad Networks                  50,723.31       62,723.31
                Shareholder loan                     24,000.00       24,000.00
         Total Other Current Assets                  74,723.31       86,723.31
    Total Current Assets                            995,539.00      917,628.59
    Other Assets
         Deposits                                    20,542.00       20,542.00
   Total Other Assets                                20,542.00       20,542.00
TOTAL ASSETS                                      1,016,081.00      938,170.59
LIABILITIES & EQUITY
    Liabilities
         Current Liabilities
                Accounts Payable
                    PTIL AP                          81,258.00       81,258.00
                    Accounts Payable                690,661.53      640,027.93                        50,633.60
                Total Accounts Payable              771,919.53      721,285.93
                Other Current Liabilities
                    Payroll Liabilities
                         Accrued Vacation            59,896.10       59,896.10                       240,000.00
                    Total Payroll Liabilities        59,896.10       59,896.10                       120,000.00
                Total Other Current Liabilities      59,896.10       59,896.10                        48,000.00
         Total Current Liabilities                  831,815.63      781,182.03                        35,000.00
    Total Liabilities                               831,815.63      781,182.03                       120,000.00
    Equity                                                                                           120,000.00
         Common and Preferred Stock                                                                  683,000.00 payroll
                Additional Paid in Capital Veri   6,750,839.00    6,750,839.00                           328.37 hourly rate
                Common Stock                            200.00          200.00                        52,538.46 Cost of vacation liability before employer taxes
                Additional Paid in Capital           59,800.00       59,800.00
         Total Common and Preferred Stock         6,810,839.00    6,810,839.00
         Dividends Paid                           -1,265,850.59   -1,265,850.59
         CSM Interco account                      3,254,332.00    3,254,332.00
         Retained Earnings                        -6,520,243.22   -6,520,243.22
         PTIL Retained earnings                      22,675.00       22,675.00
         PTIL net income                            -37,604.00      -26,604.00        11,000.00
         Net Income                               -2,079,882.37   -2,118,159.18      -38,276.81
    Total Equity                                    184,265.82      156,989.01      (27,276.81)
TOTAL LIABILITIES & EQUITY                        1,016,081.45      938,171.04


                                                          0.4             0.5




           Case: 19-41283                          Doc# 79                        Filed: 07/22/19 Entered: 07/22/19 21:52:09                                       Page 10 of
                                                                                                                                                                            Page 1 of 1

                                                                                                31
9:52 AM                                                       Jadoo TV, Inc.
07/16/19
Accrual Basis                                                 Profit & Loss
                                                          May through June 2019

                                                     May 19         Jun 19

    Ordinary Income/Expense
             Income
                 Advertising Income                  150,271.82    114,930.01
                 Merchandise Sales                   229,478.97    140,058.19
             Total Income                            379,750.79    254,988.20
             Cost of Goods Sold
                 Content & Media Expense              60,000.00          0.00
                 Postage, Freight and Delivery        19,787.63      7,143.37
                 IDC resources                         2,500.00      9,000.00
                 Encoding                             29,300.00          0.00
                 CDN-Internet-database expense        82,095.16     32,255.73
                 Commission                            2,000.00          0.00
             Total COGS                              195,682.79     48,399.10
        Gross Profit                                 184,068.00    206,589.10
             Expense
                 Sales and Marketing
                       Sales Commission                3,000.00          0.00
                       Marketing Consulting           35,363.67     11,312.68
                       Advertising and Promotion       7,367.36          0.00
                       Consulting - S&M               66,852.82      9,068.59
                       Marketing                      12,822.46      1,849.89
                 Total Sales and Marketing           125,406.31     22,231.16
                 Research and Development
                       Altair cash transfers          47,000.00     31,000.00
                 Total Research and Development       47,000.00     31,000.00
                 Accounting                            4,900.94          0.00
                 Faisal Aftab                          2,000.00      2,000.00
                 Automobile Expense                    2,741.79          0.00
                 Bank Service Charges                   476.62         -40.00
                 Cleaning                               110.00         550.00
                 Insurance Expense                         0.00      2,358.50
                 Legal expense                       144,265.69     40,000.00
                 Miscellaneous Expense                14,583.83          0.00
                 Office Expense                            0.00       -212.07
                 Payroll Expenses
                       Vacation expense              -30,000.00          0.00
                       Wages                          53,157.61     69,045.14
                 Total Payroll Expenses               23,157.61     69,045.14
                 Rent Expense                         11,528.55     11,193.64
                 Telecommunication Expense            14,328.66        831.53
                 Travel Expense                       11,878.39        378.02
             Total Expense                           402,378.39    179,335.92
    Net Ordinary Income                             -218,310.39     27,253.18
    Other Income/Expense
        Other Income
             Interest Income                              30.22         23.63
        Total Other Income                                30.22         23.63
    Net Other Income                                      30.22         23.63
Net Income                                          -218,280.17     27,276.81
                                                                  38,276.81 jadoo
                                                                  11,000.00 PTIL




      Case: 19-41283                    Doc# 79    Filed: 07/22/19 Entered: 07/22/19 21:52:09   Page 11 Page
                                                                                                         of 1 of 1
                                                                 31
10:38 AM                                                                                                                                                    Jadoo TV, Inc.
07/16/19
Accrual Basis                                                                                                                                        Transactions by Account
                                                                                                                                                          As of June 30, 2019




                   Type        Date       Num            Name                     Memo        Clr              Split                outflow            Inflow         Research      suppliers   COS        Payroll   admin      returns    Rent       sales
    Chase - Canada
                Deposit      06/30/2019                                Interest                    Bank Service Charges                                        40
    Total Chase - Canada
    BlueSnap
                General Journal
                             06/30/2019 bluesnap                                                    Merchandise Sales                                     12,000
    Total BlueSnap
    Paypal - JadooTV
                General Journal
                             06/30/2019 paypal                                                      Merchandise Sales                                      1,510
    Total Paypal - JadooTV
    Chase checking 88142
                Deposit      06/30/2019                                Deposit                     Merchandise Sales                                     36,431
                Deposit      06/04/2019                                Deposit                     Merchandise Sales                                     39,885
                Deposit      06/06/2019                                Deposit                     Merchandise Sales                                     12,900
                Deposit      06/13/2019                                Deposit                     Merchandise Sales                                     10,000
                Deposit      06/08/2019                                Deposit                     Merchandise Sales                                      8,000
                Deposit      06/26/2019                                Deposit                     Merchandise Sales                                      4,760
                Deposit      06/10/2019                                Deposit                     Merchandise Sales                                      2,700
                Deposit      06/26/2019                                Deposit                     Merchandise Sales                                      1,730
                Deposit      06/10/2019                                Deposit                     Merchandise Sales                                           515
                Deposit      06/11/2019                                Deposit                     Merchandise Sales                                           129
                Transfer     06/24/2019                                Funds Transfer              Chase - Savings 0780                                        -
                Transfer     06/26/2019                                Funds Transfer              Chase - Europe 3030                                         -
                Check        06/18/2019 misc     Misc.                 refund                      Merchandise Sales                         (14)                                                                                  (14)
                Check        06/18/2019 paypal Misc.                   refund                      Merchandise Sales                         (28)                                                                                  (28)
                Check        06/24/2019 paypal Fed Ex                                              Postage, Freight and Delivery         (100)                                                   (100)
                Check        06/03/2019 1148     Ino Pedraza                                       Cleaning                              (110)                                                                        (110)
                Check        06/03/2019 wire     Fed Ex                                            Postage, Freight and Delivery         (146)                                                   (146)
                Check        06/03/2019 wire     Fed Ex                                            Postage, Freight and Delivery         (147)                                                   (147)
                Check        06/04/2019 wire     Fed Ex                                            Postage, Freight and Delivery         (151)                                                   (151)
                Check        06/18/2019 paypal Misc.                   refund                      Merchandise Sales                     (191)                                                                                    (191)
                Check        06/18/2019 paypal Misc.                   refund                      Merchandise Sales                     (191)                                                                                    (191)
                Check        06/11/2019 1076     Ino Pedraza                                       Cleaning                              (220)                                                                        (220)
                Check        06/26/2019 1078     Ino Pedraza                                       Cleaning                              (220)                                                                        (220)
                Check        06/10/2019 paypal Misc.                   refund                      Merchandise Sales                     (224)                                                                                    (224)
                Check        06/14/2019 paypal Misc.                   refund                      Merchandise Sales                     (227)                                                                                    (227)
                Check        06/14/2019 paypal Misc.                   refund                      Merchandise Sales                     (227)                                                                                    (227)
                Check        06/18/2019 4472     Masterpiece International
                                                                    Debtor-in-Possession           Postage, Freight and Delivery         (252)                                                   (252)
                Check        06/08/2019 wire     Fed Ex                                            Postage, Freight and Delivery         (417)                                                   (417)
                Check        06/06/2019 wire     Target CW                                         Consulting - S&M                    (2,247)                                                                                                        (2,247)
                Check        06/14/2019 wire     Target CW                                         Consulting - S&M                    (2,253)                                                                                                        (2,253)
                Check        06/24/2019 wire     Target CW                                         Consulting - S&M                    (2,275)                                                                                                        (2,275)
                Check        06/29/2019 wire     Target CW             6950 6949                    Consulting - S&M                    (2,293)                                                                                                        (2,293)
                Check        06/10/2019 4469     OneBeacon Insurance Group                         Insurance Expense                   (2,359)                                                                       (2,359)
                Check        06/14/2019 4470     Pankaj Bhushan                                    Marketing Consulting                (2,500)                                                                                                        (2,500)
                Check        06/24/2019 paypal Fed Ex                                              Postage, Freight and Delivery       (2,654)                                                  (2,654)
                Check        06/03/2019 wire     Fed Ex                                            Postage, Freight and Delivery       (3,147)                                                  (3,147)
                Check        06/14/2019 wire     Xumax Inc                                         Marketing Consulting                (4,356)                                                                                                        (4,356)
                Check        06/29/2019 wire     Xumax Inc                                          Marketing Consulting                (4,457)                                                                                                        (4,457)
                Check        06/24/2019 wire     PTIL                                              Due from PTIL                      (11,000)                                                 (11,000)
                Check        06/06/2019 1077     Chamberlin Properties I LP                        Rent Expense                       (11,194)                                                                                            (11,194)
                Check        06/18/2019 4471     Highwinds             Debtor-in-Possession        CDN-Internet-database expense      (25,000)                                                 (25,000)
                Check        06/24/2019 wire     Altair Technologies                               Altair cash transfers              (31,000)                          (31,000)
    Total Chase checking 88142
    Chase - Advertising 1820
                Deposit      06/04/2019                                Deposit                     Advertising Income                                          850
                Deposit      06/11/2019                                Deposit                     Advertising Income                                    26,868
                Deposit      06/11/2019                                Deposit                     Advertising Income                                          500
                Transfer     06/13/2019                                Funds Transfer              Chase - Payroll 8280                                        -
                Transfer     06/13/2019                                Funds Transfer              Chase - Savings 0780                                        -




                                                        Case: 19-41283                                 Doc# 79                      Filed: 07/22/19 Entered: 07/22/19 21:52:09                                                   Page 12 of                      Page 1 of 2

                                                                                                                                                  31
10:38 AM                                                                                                                              Jadoo TV, Inc.
07/16/19
Accrual Basis                                                                                                                  Transactions by Account
                                                                                                                                    As of June 30, 2019




                   Type          Date   Num            Name              Memo   Clr              Split           outflow         Inflow         Research      suppliers   COS        Payroll      admin       returns     Rent        sales
                Deposit    06/13/2019                         Deposit                Undeposited Funds                             90,000
    Total Chase - Advertising 1820
    Chase - APAC 2560
    Total Chase - APAC 2560
    Chase - Europe 3030
                Deposit    06/26/2019                         Deposit                 Merchandise Sales                             10,600
                Transfer   06/26/2019                         Funds Transfer          Chase checking 88142
    Total Chase - Europe 3030
    Chase - Payroll 8280
                Transfer   06/13/2019                         Funds Transfer         Chase - Advertising 1820
                Check      06/15/2019 wire    TriNet                                 Wages                         (29,001)                                                          (29,001)
                Transfer   06/24/2019                         Funds Transfer         Chase - Savings 0780
                Check      06/26/2019 wire    TriNet                                 Wages                         (40,044)                                                          (40,044)
    Total Chase - Payroll 8280
    Chase - Savings 0780
                Transfer   06/13/2019                         Funds Transfer          Chase - Advertising 1820
                Transfer   06/24/2019                         Funds Transfer          Chase - Payroll 8280
                Transfer   06/24/2019                         Funds Transfer          Chase checking 88142
                Deposit    06/30/2019                         Interest               Interest Income                                     24
    Total Chase - Savings 0780
    Comerica - checking 05062
                Deposit    06/14/2019                         Deposit                 Office Expense                                      200
    Total Comerica - checking 05062
    Comerica - savings 80396
                Deposit    06/14/2019                         Deposit                 Office Expense                                      200
    Total Comerica - savings 80396
TOTAL                                                                                                             (178,643)       259,841          (31,000)         -     (43,013)     (69,045)     (2,909)     (1,101)    (11,194)    (20,381)
                                                                                                                                    81,198        (178,643)               (74,013)
                                                                                      May                                                 -
                                                                                      June




                                                   Case: 19-41283                        Doc# 79                 Filed: 07/22/19 Entered: 07/22/19 21:52:09                                                    Page 13 of                         Page 2 of 2

                                                                                                                               31
                                                                                                                                   June 01, 2019 through June 28, 2019
                                                   JPMorgan Chase Bank, N.A.
                                                   P O Box 182051                                                            Account Number:       000002905290780

                                                   Columbus, OH 43218- 2051

                                                                                                                          CUSTOMER SERVICE INFORMATION

                                                                                                                          Web site:                www.Chase.com
                                                                                                                          Service Center:           1-877-425-8100
                                                   00540551 DRE 703 210 18019 NNNNNNNNNNN   1 000000000 61 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                                   JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                                   5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                                   STE 37
                                                   PLEASANTON CA 94588-8552




                                                                                                                                                                             05405510101000000021
         *start*summary




                                                                                       Chase Business Select High Yield Savings
                                      SAVINGS SUMMARY
                      Beginning Balance                                                                            $350,030.82
                      Deposits and Additions                                                           2             90,023.63
                      Electronic Withdrawals                                                           2            -90,000.00
                      Ending Balance                                                                   4           $350,054.45

                      Annual Percentage Yield Earned This Period                                                           0.08%
                      Interest Paid This Period                                                                           $23.63
                      Interest Paid Year-to-Date                                                                         $209.24
         *end*summary



 *start*post summary message1




          Your monthly service fee was waived because you maintained an average savings balance of $10,000 or more during the
          statement period.
 *end*post summary message1




 *start*transaction detail




            TRANSACTION DETAIL

                                                          Beginning Balance                                                                                    $350,030.82
              06/13                                      Online Transfer From Chk ...1820 Transaction#: 8328919121                             90,000.00        440,030.82
              06/24                                      06/24 Online Transfer To Chk ...8280 Transaction#: 8362847451                        -40,000.00        400,030.82
              06/24                                      06/24 Online Transfer To Chk ...8142 Transaction#: 8362849134                        -50,000.00        350,030.82
              06/28                                      Interest Payment                                                                          23.63        350,054.45
                                                           Ending Balance                                                                                      $350,054.45
 *end*transaction detail



*start*post overdraft and returned item message1




        You earned a higher interest rate on your Chase Business Select High Yield Savings account during this statement period
        because you had a qualifying Chase Platinum Business Checking account.
        30 deposited items are provided with your account each month. There is a $0.20 fee for each additional deposited item.
*end*post overdraft and returned item message1




                                                       Case: 19-41283          Doc# 79          Filed: 07/22/19 Entered: 07/22/19 21:52:09Page Page
                                                                                                                                               1 of 2 14 of
                                                                                                              31
                                                                                                                     June 01, 2019 through June 28, 2019
                                                                                                                 Account Number:      000002905290780



*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 79    Filed: 07/22/19 Entered: 07/22/19 21:52:09Page Page
                                                                                                                         2 of 2 15 of
                                                                                        31
                                                                                                             June 01, 2019 through June 28, 2019
                                JPMorgan Chase Bank, N.A.
                                P O Box 182051                                                            Account Number:    000000102901820

                                Columbus, OH 43218- 2051

                                                                                                        CUSTOMER SERVICE INFORMATION

                                                                                                        Web site:                www.Chase.com
                                                                                                        Service Center:           1-877-425-8100
                                00001906 DRE 703 210 18419 NNNNNNNNNNN   1 000000000 D2 0000            Deaf and Hard of Hearing: 1-800-242-7383
                                JADOO TV INC                                                            Para Espanol:             1-888-622-4273
                                5880 W LAS POSITAS BLVD                                                 International Calls:      1-713-262-1679
                                STE 37
                                PLEASANTON CA 94588-8552




                                                                                                                                                        00019060101000000021
       *start*summary




                                                                    Chase Platinum Business Checking
                      CHECKING SUMMARY
                    Beginning Balance                                                                    $0.73
                    Deposits and Additions                                          4               118,218.01
                    Electronic Withdrawals                                          2              -118,200.00
                    Ending Balance                                                  6                   $18.74
       *end*summary



*start*post summary message1




        Your Chase Platinum Business Checking account provides:
        ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
        ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
        ·   $25,000 in cash deposits per statement cycle
        ·   Unlimited return deposited items with no fee

        There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
        Agreement for more information.
*end*post summary message1




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            06/03                      Deposit      1042892417                                                                                $850.00
            06/07                      Rhythmonellc Payment 12279                  CCD ID: 7208883948                                       26,868.01
            06/10                      Deposit      1861659834                                                                                 500.00
            06/13                      Vidillion, Inc. Deposit Dp57191477         CCD ID: Bizedp                                            90,000.00
            Total Deposits and Additions                                                                                                  $118,218.01
*end*deposits and additions



 *start*electronic withdrawal




          ELECTRONIC WITHDRAWALS

              06/12                 06/11 Online Transfer To Chk ...8280 Transaction#: 8323190362                                          $28,200.00
              06/13                 06/13 Online Transfer To Sav ...0780 Transaction#: 8328919121                                           90,000.00
              Total Electronic Withdrawals                                                                                                $118,200.00
 *end*electronic withdrawal




                                    Case: 19-41283          Doc# 79          Filed: 07/22/19 Entered: 07/22/19 21:52:09Page Page
                                                                                                                            1 of 2 16 of
                                                                                           31
                                                                                                                     June 01, 2019 through June 28, 2019
                                                                                                                 Account Number:      000000102901820



*start*daily ending balance3




            DAILY ENDING BALANCE

            06/03                                                                     $850.73
            06/07                                                                   27,718.74
            06/10                                                                   28,218.74
            06/12                                                                       18.74
            06/13
*end*daily ending balance3
                                                                                        18.74
*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                 $0.00
            Other Service Charges                                                               $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 79    Filed: 07/22/19 Entered: 07/22/19 21:52:09Page Page
                                                                                                                         2 of 2 17 of
                                                                                        31
                                                                                                                          June 01, 2019 through June 28, 2019
                                              JPMorgan Chase Bank, N.A.
                                              P O Box 182051                                                           Account Number:    000000102902560

                                              Columbus, OH 43218- 2051

                                                                                                                     CUSTOMER SERVICE INFORMATION

                                                                                                                     Web site:                www.Chase.com
                                                                                                                     Service Center:           1-877-425-8100
                                              00001907 DRE 703 210 18419 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                              JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                              5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                              STE 37
                                              PLEASANTON CA 94588-8552




                                                                                                                                                                           00019070101000000021
         *start*summary




                                                                                  Chase Platinum Business Checking
                        CHECKING SUMMARY
                     Beginning Balance                                                                               $38.66
                     Ending Balance                                                               0                  $38.66
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                              $0.00
            Other Service Charges                                                                            $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                             $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                              JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                  Case: 19-41283          Doc# 79          Filed: 07/22/19 Entered: 07/22/19 21:52:09Page Page
                                                                                                                                          1 of 2 18 of
                                                                                                         31
                                                                   June 01, 2019 through June 28, 2019
                                                                Account Number:    000000102902560




                           This Page Intentionally Left Blank




Case: 19-41283   Doc# 79     Filed: 07/22/19 Entered: 07/22/19 21:52:09PagePage
                                                                           2 of 2 19 of
                                           31
                                                                                                               June 01, 2019 through June 28, 2019
                                  JPMorgan Chase Bank, N.A.
                                  P O Box 182051                                                            Account Number:    000000102903030

                                  Columbus, OH 43218- 2051

                                                                                                         CUSTOMER SERVICE INFORMATION

                                                                                                         Web site:                www.Chase.com
                                                                                                         Service Center:           1-877-425-8100
                                  00001908 DRE 703 210 18419 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                  JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                  5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                  STE 37
                                  PLEASANTON CA 94588-8552




                                                                                                                                                          00019080101000000021
         *start*summary




                                                                      Chase Platinum Business Checking
                       CHECKING SUMMARY
                     Beginning Balance                                                                   $58.33
                     Deposits and Additions                                           1                10,600.00
                     Electronic Withdrawals                                           1               -10,600.00
                     Ending Balance                                                   2                   $58.33
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




 *start*deposits and additions




             DEPOSITS AND ADDITIONS

             06/26                       Book Transfer Credit B/O: Erste Group Bank Ag Wien Austria 1100 -                                   $10,600.00
                                         Org:/At952011182721571100 1/Abdul Mohammad Abbas Ogb: Erste Bank Der
                                         Oesterreichischen Sparkassen Ag Ref: Jtv1364205875/Ocmt/USD10600,/ Trn:
                                         2219439175Fs
             Total Deposits and Additions                                                                                                    $10,600.00
 *end*deposits and additions



   *start*electronic withdrawal




           ELECTRONIC WITHDRAWALS

               06/26                  06/26 Online Transfer To Chk ...8142 Transaction#: 8370454905                                          $10,600.00
               Total Electronic Withdrawals                                                                                                  $10,600.00
   *end*electronic withdrawal


*start*daily ending balance3




            DAILY ENDING BALANCE

            06/26
*end*daily ending balance3
                                                                                             $58.33




                                      Case: 19-41283          Doc# 79          Filed: 07/22/19 Entered: 07/22/19 21:52:09Page Page
                                                                                                                              1 of 2 20 of
                                                                                             31
                                                                                                                     June 01, 2019 through June 28, 2019
                                                                                                                 Account Number:      000000102903030



*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                 $0.00
            Other Service Charges                                                               $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 79    Filed: 07/22/19 Entered: 07/22/19 21:52:09Page Page
                                                                                                                         2 of 2 21 of
                                                                                        31
                                                                                                                June 01, 2019 through June 28, 2019
                                  JPMorgan Chase Bank, N.A.
                                  P O Box 182051                                                             Account Number:    000000160715270

                                  Columbus, OH 43218- 2051

                                                                                                          CUSTOMER SERVICE INFORMATION

                                                                                                          Web site:                www.Chase.com
                                                                                                          Service Center:           1-877-425-8100
                                  00004431 DRE 703 210 18419 NNNNNNNNNNN   1 000000000 D2 0000            Deaf and Hard of Hearing: 1-800-242-7383
                                  PTIL LLC                                                                Para Espanol:             1-888-622-4273
                                  5653 STONERIDGE DR STE 119                                              International Calls:      1-713-262-1679
                                  PLEASANTON CA 94588-8583




                                                                                                                                                            00044310101000000021
         *start*summary




                                                                      Chase Platinum Business Checking
                       CHECKING SUMMARY
                     Beginning Balance                                                                $2,506.09
                     Deposits and Additions                                           1                12,000.00
                     Electronic Withdrawals                                           2               -11,000.00
                     Ending Balance                                                   3                $3,506.09
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




 *start*deposits and additions




             DEPOSITS AND ADDITIONS

             06/24                       Book Transfer Credit B/O: Jadoo Tv Inc Pleasanton CA 94588-8552 Trn: 4790500175Es                    $12,000.00
             Total Deposits and Additions                                                                                                     $12,000.00
 *end*deposits and additions



   *start*electronic withdrawal




           ELECTRONIC WITHDRAWALS

               06/14                  06/14 Online Domestic Wire Transfer Via: Hsbc Bank USA, N.A./0108 A/C: Hsbc Buffalo NY                   $2,000.00
                                      Ben: Faisal Aftab And Ayesha Umer New York NY 10017 US Ssn: 0450824 Trn:
                                      5464900165Es
               06/24                  06/24 Online International Wire Transfer A/C: Bank AL Falah Limited Karachi Pakistan 0 Ref:                9,000.00
                                      Business Expenses Trn: 4847300175Es
               Total Electronic Withdrawals                                                                                                   $11,000.00
   *end*electronic withdrawal


*start*daily ending balance3




            DAILY ENDING BALANCE

            06/14                                                                          $506.09
            06/24
*end*daily ending balance3
                                                                                          3,506.09




                                      Case: 19-41283          Doc# 79          Filed: 07/22/19 Entered: 07/22/19 21:52:09Page Page
                                                                                                                              1 of 2 22 of
                                                                                             31
                                                                                                                     June 01, 2019 through June 28, 2019
                                                                                                                 Account Number:      000000160715270



*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                 $0.00
            Other Service Charges                                                               $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 79    Filed: 07/22/19 Entered: 07/22/19 21:52:09Page Page
                                                                                                                         2 of 2 23 of
                                                                                        31
                                                                                                            June 01, 2019 through June 28, 2019
                                JPMorgan Chase Bank, N.A.
                                P O Box 182051                                                           Account Number:    000000845688142

                                Columbus, OH 43218- 2051

                                                                                                       CUSTOMER SERVICE INFORMATION

                                                                                                       Web site:                www.Chase.com
                                                                                                       Service Center:           1-877-425-8100
                                00021779 DRE 703 210 18419 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                STE 37
                                PLEASANTON CA 94588-8552




                                                                                                                                                       00217790201000000022
       *start*summary




                                                                    Chase Platinum Business Checking
                      CHECKING SUMMARY
                    Beginning Balance                                                           $26,289.66
                    Deposits and Additions                                        12            149,519.16
                    Checks Paid                                                    8            -41,853.71
                    Electronic Withdrawals                                        20            -61,994.49
                    Fees                                                           1               -605.00
                    Ending Balance                                                41            $71,355.62
       *end*summary



*start*post summary message1




        Your Chase Platinum Business Checking account provides:
        ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
        ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
        ·   $25,000 in cash deposits per statement cycle
        ·   Unlimited return deposited items with no fee

        There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
        Agreement for more information.
*end*post summary message1




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            06/03                      Paypal       Transfer            PPD ID: Paypalsd11                                                 $8,300.00
            06/04                      Bluesnap Inc. 582921 246613            CCD ID: 1450479415                                           39,885.16
            06/05                      Deposit     945199676                                                                                8,000.00
            06/07                      Paypal       Transfer            PPD ID: Paypalsd11                                                 12,900.00
            06/10                      Deposit     945199677                                                                                2,700.00
            06/10                      Deposit    1048453237                                                                                  515.00
            06/11                      Deposit    1882338003                                                                                  129.00
            06/14                      Paypal       Transfer            PPD ID: Paypalsd11                                                 10,000.00
            06/24                      Online Transfer From Sav ...0780 Transaction#: 8362849134                                           50,000.00
            06/26                      Deposit     945199681                                                                                4,760.00
            06/26                      Deposit    1036045668                                                                                1,730.00
            06/26                      Online Transfer From Chk ...3030 Transaction#: 8370454905                                           10,600.00
            Total Deposits and Additions                                                                                                 $149,519.16
*end*deposits and additions




                                    Case: 19-41283          Doc# 79          Filed: 07/22/19 Entered: 07/22/19 21:52:09Page Page
                                                                                                                            1 of 4 24 of
                                                                                           31
                                                                                                            June 01, 2019 through June 28, 2019
                                                                                                         Account Number:    000000845688142



*start*checks paid section3




            CHECKS PAID

       1076                     ^                                                                                          06/11             $220.00
       1077                     ^                                                                                          06/06           11,193.64
       1078                     ^                                                                                          06/25              220.00
       1148                     *^            06/01                                                                        06/03              110.00
       4469                     *^                                                                                         06/18            2,358.50
       4470                     ^                                                                                          06/18            2,500.00
       4471                     ^                                                                                          06/25           25,000.00
       4472                     ^                                                                                          06/24              251.57
            Total Checks Paid                                                                                                             $41,853.71
            If you see a description in the Checks Paid section, it means that we received only electronic information about the check,
            not the original or an image of the check. As a result, we're not able to return the check to you or show you an image.
            * All of your recent checks may not be on this statement, either because they haven't cleared yet or they were listed on
               one of your previous statements.
            ^ An image of this check may be available for you to view on Chase.com.
*end*checks paid section3


 *start*electronic withdrawal




          ELECTRONIC WITHDRAWALS

              06/03                  Federal Express Debit      Mma32733674 CCD ID: 1710427007                                             $3,147.17
              06/03                  Paypal        Echeck 1005764300502 Web ID: Paypalec88                                                    146.77
              06/03                  Paypal        Echeck 1005764331991 Web ID: Paypalec88                                                    145.57
              06/04                  Federal Express Debit      Mma32740692 CCD ID: 1710427007                                                150.56
              06/07                  06/07 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De             2,247.31
                                     197132107 Org: 00000000845688142 Jadoo Tv Inc Ben:/362111480001 Tcw Services Canada
                                     Inc Ref: 6843 6844Business Expenses/Ocmt/Cad2942,40/Exch/1.3093/Cntr/46860192/ Trn:
                                     4876900158Re
              06/10                  Paypal        Inst Xfer Fdcserversn Web ID: Paypalsi77                                                    417.01
              06/10                  Paypal        Echeck 1005821030440 Web ID: Paypalec88                                                     223.79
              06/14                  06/14 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De              2,253.16
                                     197132107 Org: 00000000845688142 Jadoo Tv Inc Ben:/362111480001 Tcw Services Canada
                                     Inc Ref: 6867 6866Business Expenses/Ocmt/Cad2942,40/Exch/1.3059/Cntr/54757546/ Trn:
                                     8354000165Re
              06/14                  06/14 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De              4,355.77
                                     197132107 Org: 00000000845688142 Jadoo Tv Inc Ben:/478520020193011 Xumax Inc. Ref:
                                     Business Expenses/Ocmt/Cad5720,00/Exch/1.3132/Cntr/57897001/Acc/Accoun T 0193011
                                     Trn: 8595700165Re
              06/14                  Paypal        Echeck 1005866494949 Web ID: Paypalec88                                                    227.11
              06/14                  Paypal        Echeck 1005866479919 Web ID: Paypalec88                                                    227.11
              06/18                  Paypal        Echeck 1005896301304 Web ID: Paypalec88                                                     13.76
              06/19                  Paypal        Echeck 1005905811056 Web ID: Paypalec88                                                    190.99
              06/19                  Paypal        Echeck 1005905799529 Web ID: Paypalec88                                                    190.99
              06/21                  Citi Autopay Payment 082993779062330 Tel ID: Citicardap                                                   27.74
              06/24                  06/24 Online International Wire Transfer Via: Standard Chart/026002561 A/C: Fayspkkaxxx               31,000.00
                                     Karachi Pk Ben: Altair Technologies (Pvt.) Ltd Islamabad Pk Ref: Business
                                     Expenses/Time/11:22 Imad: 0624B1Qgc03C004787 Trn: 4783500175Es
              06/24                  06/24 Online Domestic Wire Transfer A/C: Ptil LLC Pleasanton, CA 945888583 Trn:                       12,000.00
 *end*electronic withdrawal
                                     4790500175Es




                                     Case: 19-41283         Doc# 79       Filed: 07/22/19 Entered: 07/22/19 21:52:09Page Page
                                                                                                                         2 of 4 25 of
                                                                                        31
                                                                                                                  June 01, 2019 through June 28, 2019
                                                                                                               Account Number:     000000845688142



   *start*electronic withdrawal




                                                                                (continued)
            ELECTRONIC WITHDRAWALS

                06/24                  06/24 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De                  2,275.46
                                       197132107 Org: 00000000845688142 Jadoo Tv Inc Ben:/362111480001 Tcw Services Canada
                                       Inc Ref: Invoice 6925 6926Business Expenses/Ocmt/Cad2942,40/Exch/1.2931/Cntr/10
                                       027648/ Trn: 5352700175Re
                06/24                  Federal Express Debit      Mma32883182 CCD ID: 1710427007                                                   2,653.73
                06/24                  Federal Express Debit      Mma32883192 CCD ID: 1710427007                                                     100.49




                                                                                                                                                               10217790202000000062
                Total Electronic Withdrawals                                                                                                    $61,994.49
   *end*electronic withdrawal


   *start*fees section




                         FEES

                06/05                   Service Charges For The Month of May                                                                       $605.00
                Total Fees                                                                                                                         $605.00
   *end*fees section




*start*daily ending balance2




                DAILY ENDING BALANCE

     06/03                                          $31,040.15          06/10                      80,203.00            06/21                      77,766.87
     06/04                                           70,774.75          06/11                      80,112.00            06/24                      79,485.62
     06/05                                           78,169.75          06/14                      83,048.85            06/25                      54,265.62
     06/06                                           66,976.11          06/18                      78,176.59            06/26                      71,355.62
     06/07
*end*daily ending balance2
                                                     77,628.80          06/19                      77,794.61
*start*service charge summary2




               SERVICE CHARGE SUMMARY
            Chase Platinum Business Checking Accounts Included: 00000000000102898280 , 00000000000102901820,
            00000000000102902560, 00000000000102903030, 00000000000300678163

*start*service charge summary2 part1




            Monthly Service Fee                                                                 $0.00
            Other Service Charges                                                              $10.00
            Total Service Charges
*start*service charge summary2 part2
                                                                                               $10.00 Will be assessed on 7/3/19

            The monthly service fee was waived on your Chase Platinum Business Checking account because you maintained the
            required relationship balance.
*end*service charge summary2




*start*service charge detail2




             SERVICE CHARGE DETAIL
            Monthly Service Fee
            Monthly Service Fee Waived                                   0                                                       $95.00             $0.00
            Other Service Charges:
            Electronic Credits
            Electronic Credits                                           7                    Unlimited            0              $0.40             $0.00
            Credits
            Non-Electronic Transactions                                 43                         500             0            $0.40               $0.00
            Branch Deposit - Immediate Verification                $15,460                     $25,000            $0          $0.0025               $0.00
            Electronic Credits
            International Incoming Wire Fee                              1                    Unlimited            0             $15.00             $0.00
            Miscellaneous Fees
            Online US Dollar Intl Wire Fee                               1                           1             0             $40.00             $0.00
            Online Fx Intl Wire Fee                                      4                           2             2              $5.00            $10.00
            Online Domestic Wire Fee                                     1                           1             0             $25.00             $0.00
            Subtotal Other Service Charges (Will be assessed on 7/3/19)
*end*service charge detail2
                                                                                                                                                   $10.00

                                       Case: 19-41283         Doc# 79       Filed: 07/22/19 Entered: 07/22/19 21:52:09Page Page
                                                                                                                           3 of 4 26 of
                                                                                          31
                                                                                                                      June 01, 2019 through June 28, 2019
                                                                                                                  Account Number:      000000845688142



*start*service charge detail2




                                                                         (continued)
             SERVICE CHARGE DETAIL

            ACCOUNT 000000102898280
            Other Service Charges:
            Credits
            Non-Electronic Transactions                                                2

            ACCOUNT 000000102901820
            Electronic Credits
            Electronic Credits                                                         2
            Credits
            Non-Electronic Transactions                                                4

            ACCOUNT 000000102903030
            Electronic Credits
            Electronic Credits                                                         1
            International Incoming Wire Fee                                            1

            ACCOUNT 000000845688142
            Electronic Credits                                                         4
            Credits
            Non-Electronic Transactions                                              37
            Branch Deposit - Immediate Verification                             $15,460
            Miscellaneous Fees
            Online US Dollar Intl Wire Fee                                             1
            Online Fx Intl Wire Fee                                                    4
            Online Domestic Wire Fee
*end*service charge detail2
                                                                                       1
*start*dre portrait disclosure message area




                   IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                   address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                   incorrect or if you need more information about a transfer listed on the statement or receipt.
                   For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                   appeared. Be prepared to give us the following information:
                                  Your name and account number
                                  The dollar amount of the suspected error
                                  A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                   We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                   accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                   us to complete our investigation.
                   IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                   incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                   you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                   Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                   JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 79     Filed: 07/22/19 Entered: 07/22/19 21:52:09Page Page
                                                                                                                          4 of 4 27 of
                                                                                         31
                                                                                                                       June 01, 2019 through June 28, 2019
                                       JPMorgan Chase Bank, N.A.
                                       P O Box 182051                                                               Account Number:    000000300678163

                                       Columbus, OH 43218- 2051

                                                                                                                  CUSTOMER SERVICE INFORMATION

                                                                                                                  Web site:                www.Chase.com
                                                                                                                  Service Center:           1-877-425-8100
                                       00025947 DRE 703 141 18019 NNNNNNNNNNN T 1 000000000 64 0000               Deaf and Hard of Hearing: 1-800-242-7383
                                       JADOO TV, INC.                                                             Para Espanol:             1-888-622-4273
                                       5880 W LAS POSITAS BLVD                                                    International Calls:      1-713-262-1679
                                       STE 37
                                       PLEASANTON CA 94588-8552




                                                                                                                                                                      00259470101000000021
         *start*summary




                                                                             Chase Platinum Business Checking
                       CHECKING SUMMARY
                     Beginning Balance                                                                           $771.46
                     Deposits and Additions                                               1                        40.00
                     Ending Balance                                                       1                      $811.46
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




 *start*deposits and additions




             DEPOSITS AND ADDITIONS

             06/25                             Refund of Wire Fee Charged On 07/31/2018                                                                      $40.00
             Total Deposits and Additions                                                                                                                    $40.00
 *end*deposits and additions



*start*daily ending balance3




            DAILY ENDING BALANCE

            06/25
*end*daily ending balance3
                                                                                               $811.46
*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                          $0.00
            Other Service Charges                                                                        $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                         $0.00




                                           Case: 19-41283            Doc# 79        Filed: 07/22/19 Entered: 07/22/19 21:52:09Page Page
                                                                                                                                   1 of 2 28 of
                                                                                                  31
                                                                                                                     June 01, 2019 through June 28, 2019
                                                                                                                 Account Number:      000000300678163



*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 79    Filed: 07/22/19 Entered: 07/22/19 21:52:09Page Page
                                                                                                                         2 of 2 29 of
                                                                                        31
                                                                                                                June 01, 2019 through June 28, 2019
                                  JPMorgan Chase Bank, N.A.
                                  P O Box 182051                                                             Account Number:    000000102898280

                                  Columbus, OH 43218- 2051

                                                                                                          CUSTOMER SERVICE INFORMATION

                                                                                                          Web site:                www.Chase.com
                                                                                                          Service Center:           1-877-425-8100
                                  00001903 DRE 703 210 18419 NNNNNNNNNNN   1 000000000 D2 0000            Deaf and Hard of Hearing: 1-800-242-7383
                                  JADOO TV INC                                                            Para Espanol:             1-888-622-4273
                                  5880 W LAS POSITAS BLVD                                                 International Calls:      1-713-262-1679
                                  STE 37
                                  PLEASANTON CA 94588-8552




                                                                                                                                                           00019030101000000021
         *start*summary




                                                                       Chase Platinum Business Checking
                       CHECKING SUMMARY
                     Beginning Balance                                                                 $5,722.08
                     Deposits and Additions                                           2                 68,200.00
                     Electronic Withdrawals                                           2                -69,045.14
                     Ending Balance                                                   4                 $4,876.94
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




 *start*deposits and additions




             DEPOSITS AND ADDITIONS

             06/12                       Online Transfer From Chk ...1820 Transaction#: 8323190362                                            $28,200.00
             06/24                       Online Transfer From Sav ...0780 Transaction#: 8362847451                                             40,000.00
             Total Deposits and Additions                                                                                                     $68,200.00
 *end*deposits and additions



   *start*electronic withdrawal




           ELECTRONIC WITHDRAWALS

               06/13                  Trinet      Invoice     96Yy00        CCD ID: 1943081033                                                $29,000.97
               06/27                  Trinet      Invoice     96Yy00        CCD ID: 1943081033                                                 40,044.17
               Total Electronic Withdrawals                                                                                                   $69,045.14
   *end*electronic withdrawal


*start*daily ending balance3




            DAILY ENDING BALANCE

            06/12                                                                         $33,922.08
            06/13                                                                           4,921.11
            06/24                                                                          44,921.11
            06/27
*end*daily ending balance3
                                                                                            4,876.94




                                      Case: 19-41283           Doc# 79         Filed: 07/22/19 Entered: 07/22/19 21:52:09Page Page
                                                                                                                              1 of 2 30 of
                                                                                             31
                                                                                                                     June 01, 2019 through June 28, 2019
                                                                                                                 Account Number:      000000102898280



*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                 $0.00
            Other Service Charges                                                               $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 79    Filed: 07/22/19 Entered: 07/22/19 21:52:09Page Page
                                                                                                                         2 of 2 31 of
                                                                                        31
